DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Status of the Claims
By amendment filed October 17, 2022 claims 1, 5, 8, 10, 16, 18, 21, 23 and 25 have been amended. Claims 10 through 14, 16 through 18, 20, 25 and 27 were previously withdrawn. Claims 1 through 6, 8 through 14, 16 through 18, 20 through 25 and 27 are currently pending.

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments concerning the 103 rejection of claims 1 through 6, 8 and 9 by Mullens in view of Ogunwumi are not persuasive because Mullens teaches that the first and second binders bind together the deposited materials to form a permanent structure. Mullens teaches that the first and second binders bound together the structure material to form a monolith structure (Page 3 Paragraphs 0039-0040 and Page 4 Paragraph 0060).
Applicant’s arguments, with respect to the rejection(s) of claim(s) 21 and 22 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. Coupland does not teach that the binders were gelatin and pectin but does teach having used organic binders such as polymer (Column 4 Lines 66-67). Hirata teaches a 3D printing/additive manufacturing process to form a structure wherein powder material used to form the structure was temporary held together with organic binders such as polymers, gelatin, pectin and mixtures therefore. Therefore, claims 21 and 22 are still obvious in view of the prior art.
The amendments to the claims have overcome the 112(a) rejections for claims 1 through 6, 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullens et al (U.S. Patent Publication No. 2018/0272323) in view of Ogunwumi et al (U.S. Patent # 9,492,811).
	In the case of claim 1, Mullens teaches a method for forming a structure which provided a reaction during a reactionary process in the form of a catalytic structure (Abstract, Page 1 Paragraph 0015 and Page 3 Paragraph 0048). The formation method of Mullens comprised an additive manufacturing process in the form of 3D-printing wherein an active agent in the form of catalytic material was combined with binders, both organic and inorganic, and the combined material was deposited layer by layer onto a build platform to form the structure (Page 5 Paragraphs 0087-0093). Following deposition, the structure was than heated to calcinate the binder (Page 7 Paragraph 0140 and Page 14 Claim 1).
	Mullens further teaches having used a first and second binder which bonded to each other to permanently join the materials by forming a monolith structure (Page 3 Paragraphs 0039-0040 and Page 4 Paragraph 0060).
	However, Mullens does not further teaches having formed a second material from a second binder and a second active agent and forming a second layer on the build platform in contact with the first material. Mullens does teach that the catalytic material was selected from zeolites, zirconia and ceria as well as other known catalytic materials (Page 3 Paragraph 0051).
	Ogunwumi teaches an extruded catalyst body formed from a combination of oxides such as ceria and zirconia and zeolite wherein the oxides and zeolite were in separate layers (Abstract, Column 1 Lines 49-56, Column 6 Lines 43-45 and Column 8 Claim 1). Ogunwumi teaches that the catalyst body was formed by mixing the catalyst material with a binder and extruding the mixture to form a plurality of layers formed of walls followed by heating adhere the material together (Column 6 Lines 50-65 and Column 7 Lines 46-59). Furthermore, Ogunwumi teaches that by combining zeolite with other oxides the effectiveness of catalytic conversion was increased and the temperature required for conversion was reduced (Column 3 Lines 6-36).
	Based on the teachings of Ogunwumi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed in the process of Mullens a second layer from a second binder and a second additional active agent/catalytic material in contact with a first layer because using multiple different catalytic material/active agents in separate layer increased the effectiveness of the catalytic reaction caused by the catalytic structure.
	As for claims 2-4, Mullens teaches that each layer of the structure was in the form of a grid pattern of separated fibers of material forming channels that extended through a thickness of the layer and that the grid of fibers of each consecutive layer were oblique/offset with one each other to form a tortuous flow path (Page 5 Paragraphs 0095-0098, Page 12 Paragraphs 0197-0199 and Figures 9A-9D).
	As for claim 5, neither Mullens nor Ogunwumi specification having formed a third layer adhered to at least one of the first and second material from a third binder and third active agent. However, Ogunwumi teaches having formed a plurality layer comprised of different combinations of oxides/catalyst materials (Column 1 Lines 36-56). Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06.I.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a third layer comprised of a third binder and third active agent in the process of Mullens in view of Ogunwumi which was in contact with either the first or second material because it was known in the art to combine different catalyst material in separate layers in order to form a catalytic structure.
	As for claim 6, as was discussed previously in the rejection of claim 21 the structure was heat treated after all the layer were adhered/deposited onto each other.
	As for claim 9, Mullens teaches that the active agent/catalytic material included cerium oxide/ceria (Page 3 Paragraph 0051) which is a known photocatalyst and therefore the structure of Mullens was configured to be used as a photocatalyst.












Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullens et al in view of Ogunwumi et al as applied to claim 1 above, and further in view of Green et al (U.S. Patent # 9,278,343).
	The teachings of Mullens in view of Ogunwumi as they apply to claim 1 have been discussed previously and are incorporated herein.
	Though Mullens teaches that one of the active agents was zeolite (Page 3 Paragraph 0051 and 0056) neither Mullens nor Ogunwumi teach that the other active agent was potassium calcium. However, as was discussed previously, the structure of Mullens was a catalytic structure. Furthermore, Ogunwumi teaches that it was known for zeolite to be used to reduce NOx gases and that zeolite was combined with other catalytic material to increase the reduction effectiveness (Column 3 Lines 28-30).
	Green teaches a catalyst structure comprised of zeolite used for reducing NOx gas (Abstract). Green teaches that the reduction and conversion of NOx by zeolite was improved by depositing on the surface of zeolite alkali or alkaline earth metals in the form of a combination of potassium and calcium (Column 1 Lines 64-67 and Column 5 Lines 43-49).
	Based on the teachings of Green, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have combined the first active agent/zeolite of Mullens in view of Ogunwumi with a second active agent comprising potassium calcium in order to improve the NOx reduction of the zeolite.













Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coupland (U.S. Patent # 9,272,264) in view of Hirata (U.S. Patent # 9,630,339).
	In the case of claims 21 and 22, Coupland teaches a process for forming a catalyst structure by additive layer manufacturing (Abstract and Column 1 Lines 16-17) wherein the structure was formed layer by layer by 3D printing (Column 2 Lines 13-35). The process of Coupland comprised depositing a multiple layer on a build platform wherein each layer was formed of a material comprised of a binder and an active material/powdered material (Column 3 Lines 4-15). The binder in each layer was an organic binder and Coupland teaches having completely calcined the binder thereby removing the binder by heating in order to burn off the binder and form pores (Column 4 Line 61 through Column 5 Line 11 and Column 6 Lines 35-45). Coupland further teaches that the active agent/catalyst provided a reaction during a reactionary process (Column 5 Lines 5-50).
	Though Coupland teaches having used an organic binder including polymer binder Coupland does not teach that the binders comprised gelatin and pectin.
	Hirata teaches a 3D printing/additive manufacturing process to form a three-dimensional structure wherein powders used to form the structure were temporary fixed together with an organic binder (Abstract and Column 13 Lines 10-27) wherein the organic binders included polymers, gelatin, pectin and mixture thereof (Column 13 Lines 34-43).
	Based on the teachings of Hirata, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used gelatin and pectin as the organic binder in the process of Coupland because gelatin and pectin were known organic binder in the art for additive manufacturing.














Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coupland in view of Hirata as applied to claim 21 above, and further in view of Ogunwumi et al.
	The teachings of Coupland in view of Hirata as they apply to claim 21 have been discussed previously and are incorporated herein.
	In the case of claim 23, as was discussed previously, Coupland taught having formed a material comprised of a first binder and a first active agent/catalyst. However, Coupland does not further teach having formed a second material from a second binder and a second active agent and forming a second layer on the build platform in contact with the first material. Coupland does teach having used multiple types of catalysts including metal oxides and zeolite to form the catalyst structure (Column 3 Line 59 through Column 4 Line 11 and Column 4 Lines 36-39).
	Ogunwumi teaches an extruded catalyst body formed from a combination of metal oxides and zeolite wherein the oxides and zeolite were in separate layers (Abstract, Column 1 Lines 49-56, Column 6 Lines 43-45 and Column 8 Claim 1). Ogunwumi teaches that the catalyst body was formed by mixing the catalyst material with a binder and extruding/printing the mixture to form a plurality of layers formed of walls followed by heating adhere the material together (Column 6 Lines 50-65 and Column 7 Lines 46-59). Furthermore, Ogunwumi teaches that by combining zeolite with other oxides the effectiveness of catalytic conversion was increased and the temperature required for conversion was reduced (Column 3 Lines 6-36).
	Based on the teachings of Ogunwumi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed in the process of Coupland in view of Hirata a second layer from a second binder and a second additional active agent/catalytic material in contact with a first layer because using multiple different catalytic material/active agents in separate layer increased the effectiveness of the catalytic reaction caused by the catalytic structure.
	As for claim 24, though Coupland teaches having heated the structure at a second temperature to calcinate the structure (Column 5 Lines 1-11) Coupland does not specifically teach having heated the structure at a first temperature lower than the first temperature. Coupland does teach that the binder used was a liquid binder (Column 3 Lines 4-15).
	Ogunwumi teaches having heat dried the structure for a period of time prior to increasing the temperature to a higher second temperature to sinter/fire the structure/green body (Column 6 Lines 26-42).
	Based on the teachings of Ogunwumi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have heated the structure of Coupland in view of Hirata to a first temperature prior to increasing the temperature to a second temperature during heat treatment/calcination in order to increase the speed of drying the structure.

Conclusion
	Claims 1 through 6, 8, 9 and 21 through 24 have been rejected. Claims 10 through 14, 16 through 18, 20, 25 and 27 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712